1
2                                                               Honorable Benjamin H. Settle

3
4
5
6
7                          UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
8
     UNITED STATES OF AMERICA,
9    for the Use and Benefit of DUNINGER              Case No. 3:14-cv-05033-BHS
     CORPORATION d/b/a ACTIVE
10   ENGINEERING,
                                                      ORDER OF DISMISSAL WITH
11                            Plaintiff,              PREJUDICE

12             v.                                     (Clerk’s Action Required)

13   VETERANS NORTHWEST
     CONSTRUCTION, LLC, a
14   Washington limited liability company;
     and SAFECO INSURANCE
15   COMPANY OF AMERICA, a
     Washington corporation,
16
                              Defendants.
17
18             THIS MATTER having come upon the Stipulated Motion of the parties in this

19   case; the Court having reviewed the records and files herein, including the stipulation of

20   the parties to dismiss this case with prejudice and without costs and attorneys’ fees to

21   any party; and the Court being fully informed in the premises; now, therefore, it is

22   hereby:

23             ORDERED that

24             1.      The Clerk is directed to reopen this case pursuant to the Court’s Order

25   Staying Proceedings (Dkt. 19); and


       ORDER OF DISMISSAL WITH PREJUDICE – 1

     174553.1 / 101296.2
1             2.       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that all

2    claims in the above-entitled matter are hereby dismissed with prejudice and without costs

3    and attorneys’ fees assessed against any party.

4             DONE IN COURT this 29th day of October, 2018.

5
6
7
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
8
     Presented by:
9
      AHLERS CRESSMAN & SLEIGHT PLLC
10
11    By: s/John P. Ahlers
         John P. Ahlers, WSBA #13070
12       john.ahlers@acslawyers.com
         Lindsay Taft Watkins, WSBA #43012
13       Lindsay.watkins@acslawyers.com
         999 Third Avenue, Suite 3800
14       Seattle, Washington 98104-4088
         Telephone: (206) 287-9900
15
         Facsimile: (206) 287-9902
16       Attorneys for Plaintiff

17    GROFF MURPHY, PLLC

18    By: s/Michael Murphy (per 10/25/18 email
19    authorization)
          Michael J. Murphy, WSBA# 11132
20        mmurphy@groffmurphy.com
          Groff Murphy, PLLC
21        300 East Pine Street
          Seattle, WA 98122
22        Telephone: (206) 628-9500
23        Facsimile: (206) 628-9506
          Attorneys for Defendants
24
25


       ORDER OF DISMISSAL WITH PREJUDICE – 2

     174553.1 / 101296.2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


       ORDER OF DISMISSAL WITH PREJUDICE – 3

     174553.1 / 101296.2
